ORDER VACATING ORDER DENYING PALM BEACH COUNTY TAX COLLECTOR’S MOTION TO ABSTAIN AND DISMISS AND JOINDER IN FLORIDA DEPARTMENT OF REVENUE’S MOTION TO DISMISS

PAUL G. HYMAN, Jr., Bankruptcy Judge.
THIS MATTER came before the Court sua sponte. On June 10, 2002, the United *54States Court of Appeals for the Eleventh Circuit issued an order instructing the district court to enter an order directing this Court to vacate its May 3, 1999 Order Denying Palm Beach County Tax Collector’s Motion to Abstain and Dismiss and Joinder in Florida Department of Revenue’s Motion to Dismiss (the “Order”). The Order was reported at 234 B.R. 838 and was docketed by the Clerk of Court as court paper number 36. On June 19, 2002, the district court issued an order instructing this Court to take the appropriate steps to implement the appellate court order. In accordance with the Eleventh Circuit’s order and with the Court being otherwise fully advised in the premises, it is hereby:
ORDERED AND ADJUDGED that the Order assigned court paper number 36, and reported at 234 B.R. 838 is VACATED.